Deen, Chief Judge.
This case was docketed in the Court of Appeals on December 4,1978. No enumeration of error has been filed or other steps to complete the appeal taken although the court on January 22,1979, ordered that the enumeration be filed or the appeal withdrawn. The appeal is accordingly dismissed under Rule 14 (a) of the Rules of the Court of Appeals. Grant v. State, 139 Ga. App. 793 (229 SE2d 674) (1976); Harper v. State, 146 Ga. App. 77 (245 SE2d 476) (1978).

Appeal dismissed.


McMurray and Shulman, JJ., concur.